DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.  As best understood, the limitation stating that the learning course mode is automatically selected even after the user has selected a manual setting mode would have been obvious over the cited references.  This limitation is interpreted such that the learning course mode is selected by default.  However, Kothari teaches a user option to turn off a learning mode set by default (see paras. 81-82).  Iancu teaches that a learning mode is set by default (para. 56).  Furthermore, a washing mode and/or option being set by default is a well-known and common function of washing machines, and one of ordinary skill in the art would have recognized as obvious to provide a default option with the predictable, expected results of the mode being persistent as a default option.

Response to Amendments
The rejections of claims 1-3 and 5-8 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the option selection interface comprises a learning course mode that sets a washing course.  However, the claim previously states that the course selection interface is for selecting washing courses and that the option selection interface adds or changes a washing course set via the course selection.  Since the course selection interface is claimed to set a washing course, it is unclear how an option selection interface could also set a course since it is recited to not set courses, but rather to add or change set courses.
Claim 1 states that when an automatic course is activated characteristics of the laundry are recognized by the predetermined base learning model.  However, the model is used by the learning course mode and is not understood to be applied to a course absent of the learning course mode option being selected by the option selection interface.  It is not clear whether the automatic course is a learning course, and whether it is a course selected by the course selection interface or a course mode selected by the option selection interface.
Claim 1 states that when an automatic course is activated a washing course is automatically selected.  It cannot be understood that selecting an automatic course would result in the automatic course being changed to a different course (i.e. an automatic course is selected, a washing course is then automatically selected, which would change the automatic course to the automatically selected washing course).  Viewed in light of fig. 6, it is not clear what is meant by an “automatic course” since none is depicted as selectable by the course selection interface 110; the disclosure does not provide clarity.
Claim 1 states that the learning course mode is automatically selected even after the user has selected a manual setting mode.  It is not clear what is meant by a “manual setting mode.”  Paragraphs 153-155 state that in the manual setting mode a standard course is selected through the course selecting unit; however, the claim states that the manual setting mode is selected through the course selecting unit.  Furthermore, a manual setting mode is not depicted as a course in fig. 6.  The figure and disclosure do not provide sufficient clarity for proper understanding of this limitation.
Claim 1 states that the learning course mode is automatically selected even after the user has selected a manual setting mode.  However, the learning course mode and manual setting mode are disclosed as being mutually exclusive (see paras. 157, 160).  The claim limitation would therefore suggest that when a manual setting mode is selected by a user the mode is then changed to a learning course mode.  This suggests that a manual setting mode is impossible to be performed since it would always be changed to the learning course mode.  The claim is unclear when read in light of the disclosure.
Claim 2 recites the limitation "the washing course".  There is insufficient antecedent basis for this limitation in the claim because it is unclear which washing course is being referred to (e.g. the set washing course, the automatically selected washing course)
Claim 3 recites the limitation "the corrected washing course".  There is insufficient antecedent basis for this limitation in the claim because a corrected washing course has not previously been recited.
Claim 6 recites “the automatically selected course.”  It is unclear whether this refers to the automatically selected washing course.
Remaining claims are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180002859 by Hombroek et al. in view of U.S. Patent Application Publication 20180283723 by Ock et al., U.S. Patent Application Publication 20170218678 by Kothari, U.S. Patent 5272892 granted to Janutka et al., U.S. Patent 4862710 granted to Torita et al., and U.S. Patent Application Publication 20210214874 by Iancu et al.
As to claim 1, Hombroek teaches a washing machine comprising an inner tub 34 (fig. 3); a driving unit 36; a user interface 18 (fig. 1) with course and option selection interfaces (para. 29; para. 46, cycles and modes may be separated selected; see also para. 73, cycles and settings may be configurable); and a controller 80 configured to extract a control signal (e.g. weight detection signal) related to tumbling of laundry when an automatic course is detected (para. 46), recognize characteristics of the laundry (e.g. weight and water absorption parameters based on the sensed weight, para. 47) by applying the control signal to a predetermined base learning model (para. 54), and automatically select a washing course that best matches the characteristics of the laundry (para. 55).
Hombroek does not teach that its user interface has an option selection interface with a learning course mode that sets a washing course using learning model results and that the learning course mode is automatically selected even after the user selects a manual setting mode.  However, one of ordinary skill in the art would have recognized as obvious to have a selectable learning course mode option that determines if a selected washing course uses learning model results.  Ock teaches a home appliance system having a user-selectable learning course mode option 1019 (figs. 10A and 10B) to determine if a user-selected operation mode 1012 uses a learning model to control parameters of the operation mode (see paras. 242-245).  Kothari also teaches that it was known to give users an option to use learning models in AI-based control systems (para. 82).  Janutka teaches a washing machine having user-selectable options independent of a washing course that allows the user to select which parameters he wishes the machine to apply fuzzy logic automatic control (see Table II; col. 9, ll. 1-8; col. 10, ll. 5-16, 60-64).  Based on the teachings of Ock, Kothari, and Janutka, one of ordinary skill in the art would have been motivated to modify the washing machine taught by Hombroek to have a separately-selectable learning course mode so that a user may decide whether to apply learning-model determined parameters to a washing course and also to inform the user about the application of the learning model to the washing course (see Ock, fig. 10B).  One of ordinary skill in the art would have understood that such modification would have the advantage of allowing user control as desired by a user.
As best understood, the limitation stating that the learning course mode is automatically selected even after the user has selected a manual setting mode would have been obvious to one of ordinary skill in the art.  This limitation is interpreted such that the learning course mode is selected by default.  However, Kothari teaches a user option to turn off a learning mode set by default (see paras. 81-82).  Iancu teaches that a learning mode is set by default (para. 56).  Furthermore, a washing mode and/or option being set by default is a well-known and common function of washing machines, and one of ordinary skill in the art would have recognized as obvious to provide a default option with the predictable, expected results of the mode being persistent as a default option.
Hombroek teaches that a weight control signal is received from a weight sensor such as a transducer-type sensor (para. 37), but does not teach that the control signal is a motor current or voltage pattern of the driving unit.  However, one of ordinary skill in the art would have recognized as obvious to use a motor current or voltage as a basis for a weight control signal.  Torita teaches that sensors of the type suggested by Hombroek may have mechanical errors or may be located in an inappropriate position that may result in insufficient accuracy (col. 1, ll. 15-32).  Torita teaches that a more desirable method of detecting laundry load weight is based on a voltage pattern of a driving unit motor (col. 8, ll. 15-22).  One of ordinary skill in the art would have been motivated to modify the means to detect weight taught by Hombroek to be based on a motor voltage pattern in order to have greater accuracy, as taught by Torita.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claims 2 and 3, Hombroek does not teach that the controller corrects the manual setting mode if a user inputs a correction command and updates the learning model based on the user’s correction.  However, one of ordinary skill in the art would have recognized as obvious to perform this function in view of Iancu.  Iancu teaches that a user may want to correct an automatically chosen washing course based on their preferences even when the controller accurately determines the course (para. 51).  Iancu teaches that the user may correct the course and the controller then updates the learning model based on the user’s correction (para. 51).  One of ordinary skill in the art would have been motivated to allow a user to correct an setting mode to accommodate the user’s preferences and to update a learning model so that the user-preferred course is chosen in subsequent loads (para. 51).  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, Hombroek teaches that the controller automatically selects a washing course matching the characteristics of the laundry that include a quality and/or quantity of the laundry (paras. 46, 55).
As to claim 6, Hombroek teaches that course selection from the user interface may be though voice command (via a microphone) or a button (paras. 29, 42, 46).
As to claim 7, Hombroek teaches a display unit for displaying washing course information (paras. 29, 42).
As to claim 8, Hombroek teaches a speaker that is capable of outputting information by voice for user notification (para. 42).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711